William B. Brown, J.,
dissenting. A pretrial discovery order compelling disclosure of a confidential informant in a civil case is not a final appealable order pursuant to R.C. 2505.02 because it is not rendered in a special proceeding. Accordingly, I respectfully dissent.
This court, in Kennedy v. Chalfin (1974), 38 Ohio St. 2d 85, 88-89 [67 O.O.2d 90], addressed the issue of whether discovery procedures are to be considered special proceedings, stating as follows: “Discovery orders have long been considered interlocutory. * * * [Discovery techniques are pretrial procedures used as an adjunct to be [sic] a pending lawsuit. They are designed to aid in the final disposition of the litigation, and are, therefore, to be considered as an integral part of the action in which they are utilized. They are not ‘special proceedings’ as that phrase is used in R.C. 2505.02.”
Unlike the majority, I see no reason for departing from this rule. The majority has failed to demonstrate to me sufficient justification for carving out an exception to the rule for pretrial discovery orders involving the identity of confidential informants. Such an order is not sufficiently distinct from other discovery orders so as to warrant a deviation from this long-established rule.
The majority in this case has simply failed to accord appropriate significance to the role discovery techniques play in the litigation process. In permitting the interlocutory appeal of this discovery order, the majority has ignored the fact that Civ. R. 37 provides sanctions for failure to provide discovery and has also unwisely encouraged premature appeals on every issue determined unfavorably to a party which will have the unfortunate effect of prolonging litigation and overtaxing judicial resources.